Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 1 of 31 Page ID #:1




 1   GEORGE G. MGDESYAN, ESQ. (SBN 225476)
     MGDESYAN LAW FIRM
 2   4529 SHERMAN OAKS AVENUE
 3   SHERMAN OAKS, CA 91403
 4
     TELEPHONE: (818) 386-6777
     FACSIMILE: (818) 754-6778
 5
 6   Attorney for Plaintiff,
     MICHELLE CONTRERAS
 7
                            UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
                                             ) Case Number:
10   MICHELLE CONTRERAS, an                  ) PLAINTIFF’S COMPLAINT
     individual                              )
11
                                             ) FOR DAMAGES:
                                             )
12
               Plaintiff,                    ) (1) VIOLATION OF CIVIL RIGHTS,
13                                           )     42 U.S.C. §1983, INDIVIDUAL
                                             )     LIABILITY (VIOLATION OF
                                             )
14
                                             )     FOURTH, EIGHTH AND
     V.                                      )     FOURTEENTH AMENDMENT);
15
                                             ) (2) MONELL CLAIM 42 U.S.C.
16                                           )
                                             )     §1983,
17   COUNTY OF LOS ANGELES, LOS              ) (3) NEGLIGENCE;
                                             )
     ANGELES COUNTY SHERIFF’S                ) (4) NEGLIGENT SUPERVISION,
18
     DEPARTMENT, DANIEL EVERTS,              )     HIRING, OR RETENTION
                                             ) (5) VIOLATION OF CALIFORNIA
19   IN HIS INDIVIDUAL AND                   )
     OFFICIAL CAPACITY, AND DOES 1           )     CIVIL CODE § 52.4;
20
     TO 10,                                  ) (6) VIOLATION OF CALIFORNIA
21                                           )     CIVIL CODE § 52.1;
              Defendants.                    )
22                                           ) (7) VIOLATION OF CALIFORNIA
                                             )     CIVIL CODE 1708.5
                                             )
23
                                             ) (8) ASSAULT AND BATTERY
24                                           )
                                             ) [JURY TRIAL DEMAND]
25                                           )
                                             )
26                                           )
                                             )
27                                           )
                                             )
28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       1

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 2 of 31 Page ID #:2




 1                                PRELIMINARY STATEMENT

 2           This is a civil rights action arising from the appalling sexual abuse of a
 3
     custody detainee by DANIEL J. EVERTS (hereinafter “DEFENDANT
 4
 5   EVERTS”) while working in his capacity as an employee for the County of Los
 6   Angeles as a custody assistant for the Lancaster Sheriff’s Station located at 501
 7
     W. Lancaster Blvd. Lancaster, California 93534 (hereinafter “LANCASTER
 8
 9   STATION”).
10
                                  JURISDICTION AND VENUE
11
12
           1.     This court has jurisdiction over this action pursuant to 28 U.S.C. §

13   1331(federal question) and 28 U.S.C. §1343(3) (civil rights).          This court has
14
     supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §
15
16   1367 (supplemental jurisdiction) as they arise out of a common nucleus of
17   operative facts.
18
           2.     At all relevant times to the facts underlying the present complaint,
19
20   Plaintiff MICHELLE CONTRERAS (hereinafter Plaintiff”) was in LOS
21
     ANGELES COUNTY custody at the LANCASTER SHERIFF’S STATION,
22
     located at 501 W. Lancaster Blvd. Lancaster, California 93534 (hereinafter
23
24   “LANCASTER STATION”).
25
            3. Venue is proper in the Central District of California under 28
26
27   U.S.C. § 1392(a) and (b) as it is the judicial district in which the claim arose.

28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      2

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 3 of 31 Page ID #:3




 1                                             PARTIES

 2         4.     Plaintiff, MICHELLE CONTRERAS is a competent adult.
 3
           5.     Defendant COUNTY OF LOS ANGELES (“County”) is a legal and
 4
 5   political entity established under the laws of the State of California, with all of the
 6   powers specified and necessarily implied by the Constitution and the laws of the
 7
     State of California and exercised by various government agents and officers. In
 8
 9   this case, the County acted through its agents, employees, and servants, including
10
     the policymakers for defendant the LOS ANGELES COUNTY SHERIFF’S
11
12
     DEPARTMENT (“LASD”) (collectively “Municipal Defendants”).

13         6.     At all relevant times, Defendants County, LASD, and each of them,
14
     possessed the power and authority to adopt policies and prescribe rules,
15
16   regulations, and practices affecting all facets of the training, supervision, control,
17   employment, assignment and removal of individual members of the LASD,
18
     including those individuals charged with protecting the health and safety of
19
20   detainees and arrestees at County detention facilities, including plaintiff
21
     MICHELLE CONTRERAS, and to assure that said actions, policies, rules,
22
     regulations, customs, practices and procedures of the LASD and its employees and
23
24   agents complied with the laws and constitutions of the United States and the State
25
     of California. At all relevant times, the County was the employer of each of the
26
27
28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      3

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 4 of 31 Page ID #:4




 1   individually named defendants, and the LANCASTER STATION was a County-

 2   run facility, operated by the LASD.
 3
           7.     Defendant DANIEL J. EVERTS (“DEFENDANT EVERTS”) was an
 4
 5   employee for the LASD. At all relevant times, DEFENDANT EVERTS was a duly
 6   authorized employee and agent of the County of Los Angeles, subject to oversight
 7
     and supervision by the County’s elected and non-elected officials, and within the
 8
 9   course and scope of his duties for the LASD and with complete authority and
10
     ratification of the principal, County. In committing the acts alleged herein,
11
12
     DEFENDANT EVERTS acted within the scope of his respective employment and

13   under color of law. DEFENDANT EVERTS is sued in both his official and
14
     individual capacity.
15
16         8.     Plaintiff is informed and believes and thereon alleges that Defendants
17   sued herein as DOES 1 through 10, inclusive, were employees of the COUNTY
18
     OF LOS ANGELES, and were at all relevant times acting in the course and scope
19
20   of their employment and agency. Each Defendant is the agent of the other. Plaintiff
21
     alleges that each of the Defendants named as a "DOE" was in some manner
22
     responsible for the acts and omissions alleged herein, and Plaintiff will ask leave of
23
24   this Court to amend the Complaint to allege such names and responsibility when
25
     that information is ascertained. Each individually named Doe defendant, like each
26
27   individually named defendant, acted under color of law and within the scope of his

28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      4

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 5 of 31 Page ID #:5




 1   or her agency and employment with the County and LASD. Each Doe is sued in

 2   both his/her official and individual capacities.
 3
              SATISFACTION OF GOVERNMENT CODE REQUIREMENTS
 4
 5         10. Plaintiff timely filed an administrative claim with the County of Los
 6   Angeles and the Los Angeles County Sheriff’s Department pursuant to Cal. Gov’t
 7
     Code § 910.
 8
 9
                       FACTS COMMON TO ALL CAUSES OF ACTION
10
11          11. Plaintiff realleges all prior paragraphs of this complaint and
12
     incorporates the same herein by this reference.
13
14          12. On June 16, 2019, Plaintiff MICHELLE CONTRERAS was pulled over

15   for driving under the influence by California Highway Patrol. She was thereafter
16
     taken to the LANCASTER STATION for booking. While at the LANCASTER
17
18   STATION and on or about June 17, 2019 while in custody she asked for a blanket
19   from the only employee near the holding cell, DANIEL EVERTS. DEFENDANT
20
     EVERTS responded “it is going to cost you.”
21
22          13. Few minutes later DEFENDANT EVERTS approached MICHELLE
23
     CONTRERAS’ holding cell and demanded her to move to a specific location
24
25
     within the holding cell. At that time, DEFENDANT EVERTS was the only

26   employee near the holding cell, and MICHELL CONTRERAS the only individual
27
28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      5

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 6 of 31 Page ID #:6




 1   in that holding cell. Ms. CONTRERAS was under the direct supervision of

 2   DEFENDANT EVERTS at that time.
 3
             14. DEFENDANT EVERTS then began making sexual demands of
 4
 5   Plaintiff CONTRERAS. DEFENDANT EVERTS threatened CONTRERAS that
 6   she would do more time in custody and remain in custody if she did not comply
 7
     with his demands. In fear and finding no choice, CONTRERAS was forced to
 8
 9   comply with his demands. DEFENDANT EVERTS opened the holding cell doors,
10
     lowered his pants and forced CONTRERAS to perform oral copulation upon him.
11
12
             15. DEFENDANT EVERTS then made CONTRERAS spit out the seminal

13   fluid into a shirt.
14
             16. CONTRERAS was released from LASD custody on or about June 17,
15
16   2019.
17           17. Once released, she reported the incident to LASD Palmdale Station, the
18
     incident was assigned report number 019-12822-1122-129.
19
20           18. Sergeants from Internal Criminal Investigation Bureau were in charge
21
     of investigation and DEFENDANT DANIEL J. EVERTS was arrested on June 20,
22
     2019 for Penal Code 288(A), it is unknown at this time whether the District
23
24   Attorney has filed a case against Defendant EVERTS.
25
             19. Given the sexual harassment and sexual abuse, Plaintiff CONTRERAS
26
27   suffered severe psychological injuries.

28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      6

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 7 of 31 Page ID #:7




 1                     FACTS RELEVANT TO MONELL CLAIM

 2          20.    Upon information and belief, Plaintiff alleges that before she was
 3
     sexually assaulted by DEFENDANT EVERTS, DEFENDANT EVERTS had
 4
 5   sexually assaulted other female detainees at LANCASTER STATION since being
 6   employed in 2015, and that the County was on notice of this conduct.
 7
            21. Upon information and belief, Plaintiff alleges that Los Angeles
 8
 9   Sheriff’s Department had a reoccurring problem with sexual abuse against female
10
     detainees in the past three years.
11
12
            22. Despite this knowledge and prior notice, the County and LASD

13   (collectively referred to herein as “Municipal Defendants”) and certain Does,
14
     permitted DEFENDANT EVERTS to work at a women’s jail, permitting him the
15
16   regular, daily task of supervising women detainees, which oftentimes necessitated
17   that he be alone with women detainees, thereby facilitating his behavior and
18
     conduct.
19
20          23. Certain Does, other LASD supervising officers, were on notice that
21
     DEFENDANT EVERTS was engaging in conduct in violation of
22
     written policies, including policies deterring sexual abuse.
23
24          23. Certain Does, other LASD supervising officers, failed to act to
25
     prevent DEFENDANT EVERTS and employees of the LASD from engaging in
26
27   this conduct. Since the written policies were designed, at least in part, to prevent

28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      7

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 8 of 31 Page ID #:8




 1   and deter sexual abuse, and other LASD supervising officers knew, or reasonably

 2   should have known, that the failure to enforce these policies heightened the danger
 3
     of sexual abuse of female detainees by DEFENDANT EVERTS and LASD
 4
 5   employees supervising custody detainees.
 6          24. As a result of certain Does (LASD supervising officers) failure to
 7
     supervise DEFENDANT EVERTS, despite being put on notice, DEFENDANT
 8
 9   EVERTS was not subject to timely LASD discipline and instead permitted the
10
     opportunity to victimize female detainees, such as Plaintiff.
11
12
            25. Further evidence exists that the County and LASD are not meeting

13   their constitutional obligations and are not adequately protecting women detainees
14
     from sexual assault: the Prison Rape Elimination Act of 2003 (“PREA”), currently
15
16   codified at 34 U.S.C. § 30301, et seq., mandates that correctional facilities protect
17   detainees from sexual assault. A subsequently promulgated federal rule (28 C.F.R.
18
     115.401) requires that agencies ensure that each of their correctional facilities is
19
20   audited once every three years. Upon information and belief, at the time of the
21
     sexual assault of Plaintiff, LANCASTER STATION had not undergone such a
22
     timely audit.
23
24          26. If DEFENDANT EVERTS had been adequately trained and
25
     supervised prior to the sexual abuse of Plaintiff, if his errant behavior had been
26
27   timely investigated, if he had been timely punished as a result, and if the

28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      8

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 9 of 31 Page ID #:9




 1   LANCASTER STATION had been properly audited, in compliance with federal

 2   standards, the sexual abuse of Plaintiff in this case could have been averted.
 3
                 PARTICIPATION, STATE OF MIND AND DAMAGES
 4
 5         27.       Each Defendant participated in the violations alleged herein, or
 6   directed the violations alleged herein, or knew of the violations alleged herein and
 7
     failed to act to prevent them. Each Defendant ratified, approved, or acquiesced in
 8
 9   the violations alleged herein.
10
           28.    As joint actors with joint obligations, each Defendant was and is
11
12
     responsible for the failures and omissions of the other.

13         29.    Each Defendant acted individually and in concert with the other
14
     Defendants and others not named in violating Plaintiff’s rights.
15
16         30.    Each Defendant acted with deliberate indifference to and reckless
17   disregard for Plaintiff’s rights.
18
           31.    DEFENDANT EVERTS and Does 1-10, and each of them, acted in
19
20   conspiracy to violate Plaintiff’s civil rights. DEFENDANT EVERTS, and Does 1-
21
     10, and each of them, had a joint and simultaneous duty to make sure that Plaintiff
22
     was not sexually assaulted; had joint and simultaneous knowledge that Plaintiff
23
24   was at risk of being sexually assaulted by DEFENDANT EVERTS; with such
25
     duty, knowledge and a meeting of the minds, took action at the same time and in
26
27   the same place to collaborate to refuse to protect Plaintiff from DEFENDANT

28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      9

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 10 of 31 Page ID #:10




 1    EVERTS’s sexual assaults. Thus, they formed a ‘pact of denial’ such that for the

 2    months that Plaintiff was subject to DEFENDANT EVERTS’s sexual assaults –
 3
      and after the individual defendants had been alerted to the danger DEFENDANT
 4
 5    EVERTS posed to Plaintiff – not a single one of them did anything to intervene on
 6    Plaintiff’s behalf or prevent the sexual assaults of Plaintiff. They acted as
 7
      described herein above, in conspiracy with, and with the agreement, permission,
 8
 9    ratification, and approval of each other to violate Plaintiff’s civil rights as stated
10
      herein.
11
12
            32.    As a direct and proximate result of the aforesaid acts, omissions,

13    customs, practices, policies and decisions of the Defendants, Plaintiff
14
      CONTRERAS has suffered great mental pain, suffering, anguish, fright,
15
16    nervousness, anxiety, shock, humiliation, indignity, embarrassment, harm to
17    reputation, and apprehension, which have caused Plaintiff to sustain damages in a
18
      sum to be determined at trial. Plaintiff at this time is seeking psychological
19
20    treatment due to the events of this incident, and thereby incurred and will continue
21
      to incur such damages, the amount of which to be proven at the time of trial. Due
22
      to the acts of the Defendants, Plaintiff has suffered, and will continue to suffer, and
23
24    is likely to suffer in the future, extreme and severe mental anguish.
25
            33.    As a direct and proximate result of the aforesaid acts, omissions,
26
27    customs, practices, policies and decisions of the aforementioned Defendants,

28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       10

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 11 of 31 Page ID #:11




 1    Plaintiff suffered the denial of her fundamental constitutional rights guaranteed by

 2    the Fourth, Eighth and Fourteenth Amendments of the United States Constitution,
 3
      which have caused Plaintiff to sustain damages in a sum to be determined at trial.
 4
 5            34.   As a further direct and proximate result of the aforesaid acts,
 6    omissions, customs, practices, policies and decisions of the aforementioned
 7
      Defendants, Plaintiff suffered past and future losses of income that have caused her
 8
 9    to sustain economic damages in a sum to be determined at trial.
10
              35.   The aforementioned acts of the Defendants, and each of them, were
11
12
      willful, wanton, malicious, oppressive, in bad faith and done with reckless

13    disregard for or with deliberate indifference to the constitutional rights of Plaintiff
14
      CONTRERAS, entitling Plaintiff to exemplary and punitive damages in an amount
15
16    to be proven at the trial of this matter.
17            36.   By reason of the above described acts and omissions of Defendants,
18
      Plaintiff was required to retain an attorney to institute and prosecute the instant
19
20    action, and to render legal assistance to vindicate the loss and impairment of her
21
      constitutional rights, and by reason thereof, Plaintiff requests payment by
22
      Defendants of a reasonable sum for attorney's fees pursuant to 42 U.S.C. §1988,
23
24    California Code of Civil Procedure §1021.5, and any other applicable provision of
25
      law.
26
27    ///

28          PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                         11

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 12 of 31 Page ID #:12




 1                                FIRST CAUSE OF ACTION

 2          VIOLATION OF CIVIL RIGHTS 42 U.S.C. §1983- INDIVIDUAL
 3    LIABILITY (VIOLATION OF FOURTH, EIGHTH AND FOURTEENTH
                                 AMENDMENT)
 4    (By Plaintiff against DEFENDANT EVERTS and Certain Doe Defendants)
 5
                37. Plaintiff realleges all prior paragraphs of this complaint and
 6
 7    incorporates the same herein by this reference.
 8
                38. The sexual assault of Plaintiff by DEFENDANT EVERTS, and
 9
      DEFENDANT EVERTS’ conduct as described above, were unreasonable,
10
11    unjustified, and offensive to human dignity.
12
           39.      DEFENDANT EVERTS acted with deliberate indifference to
13
14    Plaintiff’s Fourth Amendment, Eighth Amendment, and Fourteenth Amendment

15    Rights.
16
           40.      CONTRERAS       was    subjected    to   deprivation   of   rights   by
17
18    DEFENDANT EVERTS, acting under color of law and of statutes, ordinances,
19    regulations, customs and usages of the laws of United States, State of California,
20
      which rights included, but are not limited to, privileges and immunities secured to
21
22    CONTRERAS by the Fourth Amendment, Eighth Amendment and Fourteenth
23
      Amendment to the United States Constitution and laws of the United States.
24
25
26
27
28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      12

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 13 of 31 Page ID #:13




 1         41.     As a direct and proximate result of the acts of DEFENDANT

 2    EVERTS, Plaintiff sustained injuries and damages as alleged herein, in an amount
 3
      to be proven.
 4
 5         42.     DEFENDANT EVERTS violated Plaintiff’s federal constitutional
 6    rights- rights that were clearly established at the time of the conduct at issue:
 7
                   a. Excessive Force in Violation of Fourth Amendment Right-
 8
 9                        i. In general, a seizure of a person is unreasonable under the
10
                             Fourth Amendment if an individual uses excessive force.
11
12
                             DEFENDANT EVERTS used excessive force upon

13                           CONTRERAS by his sexual assaults.
14
                         ii. DEFENDANT EVERTS, while acting under color of law,
15
16                           sexually assaulted Plaintiff CONTRERAS and engaged in
17                           the conduct described above, and thereby deprived Plaintiff
18
                             of rights, privileges, and immunities secured under the
19
20                           Fourth Amendment to the United States Constitution.
21
                         iii. DEFENDANT EVERTS subjected Plaintiff CONTRERAS
22
                             to excessive force and unjustified infliction of harm through
23
24                           the sexually assault during her custody at LANCASTER
25
                             STATION.
26
27
28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       13

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 14 of 31 Page ID #:14




 1               b. Excessive Force “Cruel and Unusual Punishment” in Violation of

 2                  Eighth Amendment Right-
 3
                       i. Under the Eighth Amendment, a convicted prisoner has the
 4
 5                        right to be free from “cruel and unusual punishments.”
 6                        DEFENDANT EVERTS deprived Plaintiff of her Eighth
 7
                          Amendment right.
 8
 9                     ii. DEFENDANT EVERTS used excessive and unnecessary
10
                          force under all of the circumstances.
11
12
                      iii. DEFENDANT EVERTS acted maliciously and sadistically

13                        for the purpose of causing harm to Plaintiff.
14
                 c. Conditions of Confinement – “Cruel and Unusual Punishment” in
15
16                  Violation of Eighth Amendment Right-
17                     i. DEFENDANT EVERTS’s actions posed a substantial risk
18
                          of serious harm to Plaintiff;
19
20                     ii. DEFENDANT EVERTS was deliberately indifferent to that
21
                          risk.
22
                      iii. DEFENDANT EVERTS knew of the risk of harm that his
23
24                        sexual assault would cause to Plaintiff, and disregarded it by
25
                          failing to take reasonable measures by failing to discontinue
26
27
28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      14

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 15 of 31 Page ID #:15




 1                        his conduct. Instead, Defendant EVERTS continued in his

 2                        sexually inappropriate behavior.
 3
                      iv. DEFENDANT EVERTS’ actions caused psychological and
 4
 5                        physical harm to Plaintiff CONTRERAS.
 6                     v. Defendant EVERTS made an intentional decision with
 7
                          respect to the conditions under which the plaintiff was
 8
 9                        confined;
10
                 d. Claim for Failure to Protect – “Cruel and Unusual Punishment”
11
12
                    in Violation of Eighth Amendment Right-

13                     i. Defendant EVERTS and the remaining Defendants made an
14
                          intentional decision with respect to the conditions under
15
16                        which the Plaintiff was confined at LANCASTER
17                        STATION.
18
                       ii. Those conditions put the plaintiff at substantial risk of
19
20                        suffering serious harm.
21
                      iii. Defendants did not take reasonable available measures to
22
                          abate that risk, and a reasonable employee of LASD in the
23
24                        same circumstances would have appreciated the high degree
25
                          of risk involved, making the consequences of the
26
27
28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      15

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 16 of 31 Page ID #:16




 1                            Defendant’s conduct obvious. Thus, Defendant EVERTS’

 2                            behavior was objectively unreasonable; and
 3
                        iv. By not taking such measures to protect and reduce the risk
 4
 5                            of harm to female detainees, the defendant caused Plaintiff’s
 6                            injuries.
 7
                   e. Deprivation of Due Process Under Fourteenth Amendment
 8
 9                       i.    Plaintiff had a cognizable interest under the Due Process
10
                              Clause of the Fourteenth Amendment of the United States
11
12
                              Constitution to be free from state actions that deprives her of

13                            life, liberty, or property in such a matter as to shock the
14
                              conscience.
15
16                       ii. DEFENDANT EVERTS, acting under color of law and
17                            within the course and scope of his employment by the
18
                              County and LASD, sexually assaulted Plaintiff and engaged
19
20                            in the conduct described above, and thereby deprived
21
                              Plaintiff of her civil rights under the Fourteenth Amendment
22
                              to the United States Constitution.
23
24         43.     Defendants’ conduct was willful, wanton, malicious, and done with
25
      reckless disregard for the rights and safety of Plaintiff, and therefore warrants the
26
27    imposition of exemplary and punitive damages.

28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      16

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 17 of 31 Page ID #:17




 1                              SECOND CAUSE OF ACTION

 2                         DEPRIVATION OF CIVIL RIGHTS –
 3                          42 U.S.C. § 1983 – MONELL CLAIM
                         (Against County, LASD, and Certain Does)
 4
 5          44.      Plaintiff realleges all the foregoing paragraphs, as well as any
 6    subsequent paragraphs contained in the complaint, as if fully set forth herein.
 7
            45.      Plaintiff is informed and believes, and thereon alleges, that, at all
 8
 9    times herein mentioned, Defendant County, LASD, and Certain Does acted with
10
      deliberate indifference to, and/or conscious or reckless disregard for the safety
11
12
      and constitutional rights of Plaintiff, maintained, enforced, tolerated, ratified,

13    permitted, acquiesced in, and/or applied unconstitutional policies, practices and
14
      customs, including, but not limited to:
15
16                a. Facilitating an environment wherein female detainees, including
17                   MICHELLE CONTRERAS, were sexually assaulted, and failing to
18
                     rectify the ongoing conduct of LASD employees who were reported
19
20                   for this conduct, despite knowledge of such;
21
                  b. Tolerating unconstitutional customs, practices, and policies that
22
                     facilitated the deprivation of Plaintiff’s rights under the Fourth,
23
24                   Eighth, and Fourteenth Amendments;
25
                  c. The continued victimization of Plaintiff and other females in LASD
26
27                   custody by employees of LASD.

28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       17

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 18 of 31 Page ID #:18




 1            d. The municipal defendants’ non-compliance with PREA standards,

 2               including failure to timely audit the LANCASTER STATION.
 3
              e. The failure to institute, require and enforce proper and adequate
 4
 5               training, supervision, policies, and procedures requiring that sexual
 6               assault, sexual harassment, and sexual threats of female detainees do
 7
                 not occur.
 8
 9            f. The cover-up of violations of constitutional rights by any or all of
10
                 the following:
11
12
                    i. By failing to properly investigate and/or evaluate complaints

13                     or incidents of sexual abuse;
14
                    ii. By ignoring and/or failing to properly and adequately
15
16                     investigate and discipline unconstitutional and unlawful
17                     sexual abuse of female detainees;
18
                   iii. By allowing, tolerating, and/or encouraging deputies and jail
19
20                     personnel to not report instances of sexual abuse upon female
21
                       detainees.
22
                   iv. To allow, tolerate and/or encourage a “code of silence”
23
24                     among deputies and LASD personnel, whereby a member of
25
                       the department does not provide adverse information against
26
27                     another member of LASD.

28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      18

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 19 of 31 Page ID #:19




 1          46.     At all times mentioned herein and prior thereto, defendants County,

 2    LASD, and certain Does had a duty to train, instruct, supervise and discipline
 3
      their subordinates, deputies, employees, and custody assistants to assure they
 4
 5    respected and did not violate constitutional and statutory rights of detainees, and
 6    to objectively investigate violations of female detainees’ rights, including, but not
 7
      limited to, the right to be free from sexual abuse, the right to be safe and
 8
 9    protected from injury while in Defendants’ custody, and the right to speak to
10
      officials about sexual abuse without fear of retaliation under the Fourth, Eight
11
12
      and Fourteenth Amendments to the U.S. Constitution.

13          47.    Upon information and belief, Plaintiff alleges that, prior to the
14
      sexual abuse upon her, certain DOES facilitated, permitted, ratified and/or
15
16    condoned similar acts of sexual abuse of female detainees by male jailers or
17    assistant jailers, and were deliberately indifferent to the health and safety of
18
      detainees in general, and Plaintiff in particular.
19
20          48.    Defendants knew, or should have reasonably known, of this
21
      practice, pattern or policy of constitutional violations, and additionally, of the
22
      existence of certain facts and situations that created the potential of
23
24    unconstitutional acts, and had a duty to instruct, train, supervise and discipline
25
      their subordinates to prevent similar acts to other detainees, but failed to do so.
26
27           49. The training provided by the County, LASD, and the relevant policy

28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       19

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 20 of 31 Page ID #:20




 1    maker, and relevant County officials, and certain Does was not adequate to train

 2    their sheriff deputies and other jail staff to handle recurring situations which they
 3
      were confronted with. As evidenced by the numerous instances of sexual abuse
 4
 5    by male deputies of female detainees other than Plaintiff, the entity defendants
 6    did not adequately train their officers and staff to prevent, deter, detect, and avoid
 7
      sexual abuse of female detainees at the LANCASTER STATION – and were on
 8
 9    notice of such.
10
             50. The municipal defendants maintained a policy and practice of
11
12
      inaction with respect to the violation of policies designed to prevent or deter

13    sexual abuse of female detainees. LASD employees who engaged in suspicious
14
      behavior, or behavior that violated written policy, were inadequately disciplined
15
16    or otherwise not penalized in connection with their conduct.
17           51. Defendants did not properly train or supervise other LASD
18
      employees to report instances of possible sexual assault that they may have
19
20    witnessed or were reported by detainees about.
21
             52.   Entity defendants had either actual or constructive knowledge of the
22
      deficient policies, practices and customs alleged in the paragraphs above. Said
23
24    officials acted with deliberate indifference to the foreseeable effects and
25
      consequences of these policies, practices and customs with respect to the
26
27    constitutional rights of Plaintiff and other female detainees similarly situated.

28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       20

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 21 of 31 Page ID #:21




 1           53. As a direct and proximate result of the aforesaid acts, omissions,

 2    customs, practices, policies and decisions of the aforementioned defendants,
 3
      Plaintiff was injured and sustained damages as alleged above. Accordingly,
 4
 5    Plaintiff seeks compensatory damages from all municipal defendants.
 6           54. The failure to institute, require and enforce proper and adequate
 7
      training, supervision, policies, and procedures;
 8
 9           55. The actions of the Defendants including the municipal defendants
10
      set forth herein were a moving force behind the violations of Plaintiffs
11
12
      constitutional rights as set forth in this complaint.

13           56. As a direct and proximate result of Defendants’ policies, practices,
14
      and customs, Plaintiff CONTRERAS sustained injuries and damages as alleged
15
16    herein, in an amount to be proven.
17                        THIRD CAUSE OF ACTION
18                             NEGLIGENCE
            (Against DEFENDANT EVERTS and Certain DOE Defendants)
19
20           57. Plaintiff realleges all the foregoing paragraphs, as well as any
21
      subsequent paragraphs contained in the complaint, as if fully set forth herein.
22
             58. As an LASD employee working at the LANCASTER STATION,
23
24    DEFENDANT EVERTS had a duty to supervise and look after female detainees
25
      at the LANCASTER STATION. As LASD deputies and employees working at
26
27
28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       21

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 22 of 31 Page ID #:22




 1    LANCASTER STATION, DOE Defendants had a duty to supervise and look

 2    after female detainees at LANCASTER STATION.
 3
              59. DEFENDANT EVERTS breached his duty by sexually assaulting
 4
 5    Plaintiff.
 6            60. DEFENDANT EVERTS and DOE Defendants breached their duty
 7
      by failing to use such skill, prudence, and diligence as other members of the
 8
 9    profession commonly possess and exercise, and to supervise female detainees
10
      and look over their well-being.
11
12
              61. There was a proximate causal connection between Defendants’

13    negligent conduct and Plaintiff’s resulting injuries and damages.
14
              62. Defendants owed Plaintiff as a citizen a duty not to place her in an
15
16    environment that created an unreasonable risk of sexual abuse, and in fact,
17    resulted in sexual abuse. Defendants were negligent in the performance of their
18
      duties and this negligence caused the physical and mental injuries suffered by
19
20    Plaintiff CONTRERAS.
21
              63. As a direct and proximate result of the aforesaid negligence and as a
22
      result of their breach of duty of care to CONTRERAS, Plaintiff sustained injuries
23
24    and damages as alleged herein, in an amount to be proven at trial.
25
      ///
26
27    ///

28          PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                         22

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 23 of 31 Page ID #:23




 1                          FOURTH CAUSE OF ACTION
                 NEGLIGENT SUPERVISION, HIRING, AND RETENTION
 2                     (Against County, LASD, and Certain Does)
 3
                64. Plaintiff realleges all the foregoing paragraphs, as well as any
 4
 5    subsequent paragraphs contained in the complaint, as if fully set forth herein.
 6              65. LASD and County hired Defendant EVERTS.
 7
                66. Defendant EVERTS was unfit and/or incompetent to perform the
 8
 9    work of a LASD custody assistant for which he was hired, and unfit and/or
10
      incompetent for overseeing and supervising female detainees in a County-run
11
12
      jail.

13              67. Custody assistant have limited law enforcement functions, such as
14
      monitoring detainees or detainees in a custody setting. Defendant EVERTS failed
15
16    to safeguard Plaintiff while in LASD and in fact subjected her to harm.
17              68. As a custody assistant, Defendants EVERTS should not have been
18
      permitted unfettered access to holding cells with all female detainees without
19
20    proper supervision by other LASD employees.
21
                69. LASD, COUNTY and DOE Defendants were negligent in the
22
      supervision of EVERTS as a custody assistant in failing to have him supervised
23
24    by another LASD employee.
25
                70. County and LASD knew or should have known that DEFENDANT
26
27    EVERTS was unfit or incompetent and that his lack of fitness or incompetence

28            PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                           23

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 24 of 31 Page ID #:24




 1    created a particular risk to others, including Plaintiff and other female detainees

 2    at the LANCASTER STATION.
 3
             71. County’s and LASD’s negligence in supervising, hiring, or retaining
 4
 5    DEFENDANT EVERTS was a substantial factor in causing Plaintiff’s harm.
 6           72. As a direct and proximate cause of County’s actions or inactions,
 7
      Plaintiff suffered extreme mental anguish and pain and has been injured in the
 8
 9    mind and body.
10
                                FIFTH CAUSE OF ACTION
11
12
                VIOLATION OF CALIFORNIA CIVIL CODE § 52.4;
       (By Plaintiff against DEFENDANT EVERTS and Certain Doe Defendants)
13
14           73. Plaintiff realleges all the foregoing paragraphs, as well as any

15    subsequent paragraphs contained in the complaint, as if fully set forth herein.
16
             74. Plaintiff CONTRERAS suffered the deprivation, under color of
17
18    statute, ordinance, regulation, policy, custom, practice or usage of a right,
19    privilege, and immunity secured to her by the Constitution of the State of
20
      California and the California Civil Code, § 52.4.
21
22           75. California Civil Code § 52.4 prohibits any person from committing
23
      an act or acts of gender violence against another person.
24
25
26
27
28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       24

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 25 of 31 Page ID #:25




 1           76. Defendant EVERTS committed violent acts against Plaintiff,

 2    together with other misconduct, forced Plaintiff to perform oral copulation upon
 3
      him.
 4
 5           77. Defendant EVERTS threatened use of force against CONTRERAS,
 6    and did in fact, use force.
 7
             78. The conduct of Defendant EVERTS was a physical intrusion and
 8
 9    physical invasion of a sexual nature under coercive conditions.
10
             79. The conduct of Defendant EVERTS was willful, wanton, malicious,
11
12
      and done with reckless disregard for the rights and safety of Plaintiff and

13    therefore warrants the imposition of exemplary and punitive damages as to
14
      DEFENDANT EVERTS. DEFENDANT EVERTS’ conduct was intentional and
15
16    willful warranting imposition of punitive damages.
17           80. Defendant’s conduct was in violation of Cal. Civ. Code § 52.4, and
18
      as a direct and proximate result of such violation, Plaintiff sustained injuries and
19
20    damage as alleged herein, in an amount to be proven.
21
                              SIXTH CAUSE OF ACTION
22               VIOLATION OF CALIFORNIA CIVIL CODE § 52.1;
                   CALIFORNIA CONSTITUTION, ARTICLE 1, §13
23
       (By Plaintiff against DEFENDANT EVERTS and Certain Doe Defendants)
24
25
              81. Plaintiff realleges all the foregoing paragraphs, as well as any
26
27    subsequent paragraphs contained in the complaint, as if fully set forth herein.

28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       25

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 26 of 31 Page ID #:26




 1            82. California Civil Code § 52.1 (the Bane Act) prohibits any person

 2    from interfering with another person’s exercise of enjoyment of his or her
 3
      constitutional rights by threats, intimidation, or coercion.
 4
 5            83. Plaintiff CONTRERAS suffered the deprivation, under color of
 6    statute, ordinance, regulation, policy, custom, practice or usage of a right,
 7
      privilege, and immunity secured to her by the Constitution of the State of
 8
 9    California and the California Civil Code, § 52.1.
10
              84. During all times mentioned herein, individual Defendants, and
11
12
      each of them, separately and in concert, acted under color and pretense of law.

13    Each of the individual Defendants herein, separately and in concert, deprived
14
      Plaintiff of the rights, privileges and immunities secured to her by the
15
16    Constitution of the State of California, Article 1, section 13, as well as the
17    California Civil Code, § 52.1.
18
              85. Plaintiff is informed, believes and therefore alleges, that on or about
19
20    June 17, 2019, Defendant EVERTS, by his conduct, interfered by threats,
21
      intimidation, or coercion, or attempted to interfere by threats, intimidation or
22
      coercion, with the exercise or enjoyment of the her rights as secured by, inter
23
24    alia, the Fourth Amendment, Eighth Amendment and Fourteenth Amendment to
25
      the United States Constitution, the laws of the United States, Article 1, § 13 of
26
27    the California Constitution, California Civil Code § 52.1, and the laws of the

28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       26

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 27 of 31 Page ID #:27




 1    State of California, including the Plaintiff’s right to be free from bodily restraint

 2    and harm, free from excessive force, and free from cruel and unusual
 3
      punishment.
 4
 5            86. Defendant EVERTS threatened that Plaintiff could not report the
 6    incident of abuse or that he would retaliate against her, and further made threats
 7
      to force her compliance.
 8
 9            87. Defendants’ conduct was in violation of Cal. Civ. Code § 52.1, and
10
      as a direct and proximate result of such violation, Plaintiff sustained injuries and
11
12
      damages as alleged herein, in an amount to be proved.

13            88. Defendant EVERTS intentionally and spitefully committed the
14
      above acts to discourage Plaintiff from exercising her civil rights.
15
16            89. The conduct of Defendant EVERTS was willful, wanton, malicious,
17    and done with reckless disregard for the rights and safety of Plaintiff, and
18
      therefore warrants the imposition of exemplary and punitive damages as to
19
20    DEFENDANT EVERTS. It is clear by the multiple victims of DEFENDANT
21
      EVERTS that his conduct was intentional and willful and that his conduct
22
      warrants punitive damages.
23
24           90. Defendants’ conduct was in violation of Cal. Civ. Code § 52.1, and
25
      as a direct and proximate result of such violation, Plaintiff sustained injuries and
26
27    damages as alleged herein, in an amount to be proven.

28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       27

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 28 of 31 Page ID #:28




 1           91. Plaintiff seeks compensatory damages for the violation of her rights.

 2    Plaintiff also seeks attorneys’ fees under this claim.
 3
                              SEVENTH CAUSE OF ACTION
 4
 5              VIOLATION OF CALIFORNIA CIVIL CODE § 1708.5
       (By Plaintiff against DEFENDANT EVERTS and Certain Doe Defendants)
 6
 7           92. Plaintiff realleges all the foregoing paragraphs, as well as any
 8
      subsequent paragraphs contained in the complaint, as if fully set forth herein.
 9
             93. California Civil Code § 1708.5 prohibits any person from
10
11    committing a sexual battery against another person.
12
             94. DEFENDANT EVERTS acted with intent to cause a harmful or
13
14    offensive contact when he forced himself upon Plaintiff and forced her to engage

15    in oral copulation of him.
16
             95. Defendant EVERTS intentionally and spitefully committed the
17
18    above acts of sexual battery against Plaintiff.
19           96. The conduct of DEFENDANT EVERTS would offend a reasonable
20
      person of ordinary caution and prudence is thereby offensive contact.
21
22           97. The conduct of DEFENDANT EVERTS was willful, wanton,
23
      malicious, and done with reckless disregard for the rights and safety of Plaintiff
24
25
      and therefore warrants the imposition of exemplary and punitive damages as to

26    DEFENDANT EVERTS.
27
28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       28

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 29 of 31 Page ID #:29




 1           98. As a direct and proximate cause of DEFENDANT EVERTS’s

 2    actions, Plaintiff suffered extreme mental anguish and pain and has been injured
 3
      in the mind and body.
 4
 5           99. Plaintiff seeks compensatory damages for the violation of her rights.
 6    Plaintiff also seeks attorneys’ fees under this claim.
 7
                             EIGHTH CAUSE OF ACTION
 8
                               ASSAULT AND BATTERY
 9     (By Plaintiff against DEFENDANT EVERTS and Certain Doe Defendants)
10
            100. Plaintiff realleges all the foregoing paragraphs, as well as any
11
12
      subsequent paragraphs contained in the complaint, as if fully set forth herein.

13          101. DEFENDANT EVERTS intentionally and spitefully committed the
14
      above acts of sexual battery against Plaintiff.
15
16          102. DEFENDANT EVERTS, acting within the scope of his employment
17    with LASD in and for the County of Los Angeles, assaulted and battered Plaintiff
18
      CONTRERAS causing her physical and mental injury.
19
20          103. By the conduct alleged above including, but not limited to, forcing
21
      himself upon CONTRERAS and sexually abusing and assaulting her on
22
      numerous occasions, Defendant EVERTS is liable for assault and battery.
23
24          104. DEFENDANT EVERTS intentionally and inappropriately touched
25
      and sexually assaulted Plaintiff when forced himself upon her and forced her to
26
27    engage in oral copulation.

28        PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                       29

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 30 of 31 Page ID #:30




 1           105. Plaintiff did not consent to DEFENDANT EVERTS’s conduct.

 2          106. A reasonable person in Plaintiff’s position would have been
 3
      offended by the touching.
 4
 5          107. DEFENDANT EVERTS did not have legal justification for
 6    touching Plaintiff. His actions were excessive and unreasonable.
 7
             108. The conduct of DEFENDANT EVERTS was willful, wanton,
 8
 9    malicious, and done with reckless disregard for the rights and safety of Plaintiff
10
      and therefore warrants the imposition of exemplary and punitive damages as to
11
12
      DEFENDANT EVERTS.

13           109. As a direct and proximate cause of DEFENDANT EVERTS’
14
      actions, Plaintiff suffered extreme mental anguish and pain and has been injured
15
16    in the mind and body, in an amount to be proven.
17
18
                             PRAYER FOR RELIEF
19          WHEREFORE Plaintiff prays for judgement against Defendants, and each
20
      of them, according to proof, as follows:
21
22          1. General and compensatory damages in an amount according to proof;
23
            2. Special damages in an amount according to proof;
24
25
            3. Exemplary and punitive damages against each Defendant, except the

26          COUNTY and LASD, in an amount according to proof;
27
28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      30

30
Case 2:19-cv-10897-DSF-MAA Document 1 Filed 12/26/19 Page 31 of 31 Page ID #:31




 1          4. Costs of suit, including attorneys’ fees, under 42 U.S.C. § 1988,

 2          California Code of Civil Procedure § 1021.5 and any other applicable
 3
            provision of law;
 4
 5          5. Such other relief as may be warranted or as is just and proper.
 6
 7
      DATED: December 26, 2019               Respectfully Submitted,
 8
 9
                                             /s/ George G. Mgdesyan
10
                                             George G. Mgdesyan, Esq.
11                                           Attorney for Plaintiff
                                             MICHELLE CONTRERAS
12
13
14
                                      JURY DEMAND
15
16          Trial by jury of all issues is demanded.

17
18
      DATED: December 26, 2019               Respectfully Submitted,
19
20
                                             /s/ George G. Mgdesyan
21
                                             George G. Mgdesyan, Esq.
22                                           Attorney for Plaintiff
23                                           MICHELLE CONTRERAS
24
25
26
27
28       PLAINTIFF’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                      31

30
